IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43757

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 612
                                                )
       Plaintiff-Respondent,                    )   Filed: July 27, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MICHAEL DUANE AGE,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and sentence of five years determinate, for aggravated
       assault, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Brian R. Dickson,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Michael Duane Age pled guilty to aggravated assault. Idaho Code §§ 18-901(b), 18-
905(a). The district court sentenced Age to five years determinate. Age appeals asserting that
the district court abused its discretion by imposing an excessive sentence, especially by making
the entire term of the sentence determinate.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Age’s judgment of conviction and sentence are affirmed.




                                                   2